internal_revenue_service number release date date cc el gl br3 gl-611262-98 uil memorandum for district_counsel kentucky-tennessee attention martha j weber senior attorney from chief branch general litigation subject application of payments received during chapter bankruptcy once case is dismissed this constitutes our response to your transmittal dated date copy attached of a request for an advisory opinion made by your special procedures branch this document is not to be cited as precedent issue where a chapter case has been dismissed may the service retroactively apply payments received from the chapter trustee in its best interest or must the service honor the trustee’s earlier designation regarding how the payments should be credited conclusion no legal authority specifically precludes the service from disregarding the chapter trustee's designation once the bankruptcy has been dismissed however we believe that the service may not always find it administratively desirable to reapply the payments retroactively facts in date a taxpayer files a bankruptcy case under chapter of the bankruptcy code at that time the service files a proof_of_claim encompassing a secured claim for dollar_figure for income taxes allegedly due for tax years through an unsecured priority claim for dollar_figure for taxes attributable to and and an unsecured general claim for dollar_figure for penalties attributable to and and for taxes penalties and interest for and the service subsequently agrees that the extent of the taxpayer’s unencumbered assets is such that only dollar_figure of the secured claim part of the amount for taxes can be satisfied the balance of the secured claim amount will be classified as unsecured general the taxpayer remains in bankruptcy for eight months during that period the service receives eight payments of dollar_figure for a total of dollar_figure from the chapter trustee who designates each payment as being for on date the taxpayer voluntarily dismisses the bankruptcy the question presented by your office is whether once the bankruptcy is dismissed the service may disregard the designation of the chapter trustee and apply all or gl-611262-98 part of the dollar_figure received during the bankruptcy in whatever manner is in its best interest or whether the service is instead bound by the trustee’s designation regardless of the fact that the bankruptcy has been dismissed law and analysis responding to this question necessitates considering two distinct subject areas designation of payments and dismissal of bankruptcies some general background on these two areas is set forth below a designation of payments this term pertains to how payments made to the service are to be credited when two or more outstanding liabilities exist on the part of the same taxpayer the issue frequently arises where for example a question exists as to whether a payment or a series of payments should be credited to liability for trust_fund_taxes or liability for non-trust fund taxes or where as here several classifications of claims exist in a bankruptcy situation the significance of the designation of payments issue lies in the fact that whether or not a designation by someone other than the service is honored can affect whether and to what extent the service ever receives payment on a particular outstanding liability the leading case relevant to designation of payments is 47_tc_65 in amos the tax_court initially noted generally when a debtor voluntarily makes a payment to a creditor the payment will be applied as the debtor directs and if the debtor fails to make a timely application the payment will be applied as the creditor directs amos pincite the tax_court went on to state that an involuntary payment of federal taxes means any payment received by agents of the united_states as a result of distraint or levy or from a legal proceeding in which the government is seeking to collect its delinquent taxes or file a claim therefor w e believe that as between the debtor and the creditor and in the interest of orderly administration the better rule for federal tax purposes is to permit the commissioner’s agent to apply involuntary payments in the manner he chooses id pincite historically the service’s position has followed amos see generally irm revrul_73_305 1973_2_cb_43 see also policy statement p-5-60 taxpayer has no right to designate application of payments made as a result of enforced collection measures in the bankruptcy context and where two or more outstanding liabilities exist on the part of the taxpayer the service traditionally has applied payments in whatever manner best executes gl-611262-98 the bankruptcy court’s wishes if those wishes are expressed by court order where no bankruptcy court order addresses how payments should be applied the service’s policy is to apply the payments in such a way as to give maximum benefit to the united_states see irm moreover payments received through bankruptcy are considered by the service to be involuntary payments irm bankruptcy handbook date prior to the question of whether the service possessed authority either inside or outside a bankruptcy context to decide how a particular payment should be applied was directly determined by whether the payment was properly construed as voluntary or involuntary see eg 852_f2d_194 6th cir payments made in chapter case involuntary 703_f2d_1030 7th cir since action taken by service insufficient to render payment involuntary taxpayer could designate how payment should be credited 76_br_795 bankr d ore payments made pursuant to chapter plan were required and thus involuntary so service possesses authority to determine how payments should be applied the nature of determinations pertaining to designation of payments changed at least with respect to payments made in bankruptcies with the supreme court’s decision in 495_us_545 110_sct_2139 in that case which involved a chapter bankruptcy the court held that bankruptcy courts could participate in the determination of how payments should be applied specifically the supreme court held that bankruptcy courts possess authority to designate how payments -- even those which are clearly involuntary payments -- are to be applied where such a designation is deemed necessary for the reorganization’s success thus after energy resources the service no longer can argue that the characterization as involuntary of a payment made through bankruptcy necessarily means that the payment can only be applied in a manner most beneficial to the government’s interests the question remaining after energy resources is whether the decision applies to bankruptcies which are not chapter cases or even to those chapter cases which involve circumstances materially distinguishable from those existing in energy resources this is especially unclear in light of the fact that the court principally based its decision in energy resources on two bankruptcy code provisions applicable to only chapter cases sections b and see s ct pincite the case law emanating from the lower courts is split on whether and to what extent energy resources should be limited to its specific facts see eg in re kaplan 104_f3d_589 3d cir energy resources not necessarily applicable to all chapter cases 976_f2d_123 3d cir payments made in chapter the bankruptcy code does not specifically address the matter of whether or how events occurring during bankruptcy affect a designation of payments gl-611262-98 bankruptcy involuntary energy resources generally not applicable to chapter cases moreover although most of the relevant case law involves chapter cases a split among the courts also exists with respect to chapter cases see eg matter of baker bankr lexi sec_956 bankr n d ind court indicates that energy resources may apply to chapter cases but finds debtors’ proposed allocation of payments not necessary to success of plan moreover since involvement of court in bankruptcy proceeding renders payments involuntary payments will be allocated in accordance with irs policy 152_br_248 bankr c d ill involuntary-voluntary characterization not relevant to issue of designation of payments in chapter since determination of how payments should be applied is now controlled by energy resources analysis thus while existing law on the voluntary or involuntary nature of payments made in chapter bankruptcies may be relatively clear the relevant legal authorities fail to definitively resolve the question of whether this distinction matters in light of energy resources the issue is further complicated when one factors in the effect of dismissal of a chapter case as discussed below b effect of dismissal sec_362 of the bankruptcy code provides with certain exceptions not relevant here that the filing of a bankruptcy petition operates as a stay applicable to all entities of various actions and events b c sec_362 the stay terminates upon the occurrence of any one of several events including the dismissal of the case b c sec_362 section which is entitled effect of dismissal enumerates a variety of specific actions which are reinstated or vacated upon or otherwise affected by case dismissal but this provision does not address the effect of dismissal on actions comparable to a designation of payments see b c b the legislative_history of section b states however that the purpose of section b is to undo the bankruptcy case as far as practicable and to restore all property rights to the position in which they were found at the commencement of the case s rep no 95th cong 2d se sec_49 reprinted in u s c c a n this interpretation of section b is supported by case law indicating that dismissal of a chapter effectively vacates a previously confirmed plan see in re 765_f2d_1410 9th cir in nash the ninth circuit specifically noted that the chapter trustee was not required to continue making distributions of the estate under the plan after the case had been dismissed footnote omitted f 2d pincite emphasis in gl-611262-98 original we believe that the legislative_history of section b of the bankruptcy code taken together with the above-cited language in nash support the notion that once a chapter case is dismissed the chapter trustee’s decision regarding how payments should be applied among two or more outstanding liabilities on the part of the taxpayer is no longer effective thus payments which for some reason are received by the trustee after the dismissal occurs - for example after the case is converted to one under chapter -- need not be applied by the service in a manner consistent with the trustee’s earlier designation whether payments which were received before dismissal may retroactively be reapplied once the chapter is dismissed is a more difficult question initially even if energy resources supra is deemed applicable to chapter cases effectively vesting in the bankruptcy court the power to designate how payments are to be applied it is unclear whether this power would be retained by the court upon the event of dismissal moreover even if the potential impact of energy resources is disregarded we think it is questionable whether the service should redesignate payments retroactively given that those payments were only made in the first place because of the bankruptcy and given that the service accordingly might not even have possessed authority to decide how they should be credited had the bankruptcy not occurred 115_br_965 bankr n d ind holding that congress did not intend for dismissal to undo an entire chapter case court restores effect of confirmed plan and prevents service from reapplying payments made pursuant to that plan however these uncertainties do not compel a conclusion that the service is legally prohibited from retroactively applying payments in its best interest accordingly we leave it to the client to decide on a case-by-case basis whether should a reapplication should occur as the court noted in nash b c which addresses the duties of the debtor and the chapter trustee in making payments does not address the trustee’s duties with respect to the making of payments upon dismissal of the case we note that in cases such as the current one where only a small amount is at issue overriding the trustee’s designation may not be viewed as worth the administrative effort required to do so gl-611262-98 in summary we believe it is unclear whether energy resources applies to chapter cases such as this one to render irrelevant the significance of characterizing payments made during a bankruptcy as voluntary or involuntary and to provide to the bankruptcy court the authority to decide how the payments should be credited accordingly our opinion is that the service is not legally precluded from reapplying payments in its best interest once the case is dismissed since the dismissal has the effect of undoing the trustee’s prior designation thank you for soliciting our opinion on this matter if you have further questions please call attachment
